Citation Nr: 0632954	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  03-00 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for residuals of a lumbar laminectomy with 
discectomy (back condition).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to 
September 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied reopening of a claim for 
service connection for residuals of a lumbar laminectomy with 
discectomy (called a "back condition"). 

The veteran testified before the RO at a March 2003 hearing 
and before the undersigned at a February 2005 videoconference 
hearing.  Transcripts have been associated with the file.

In August 2005, the Board issued a decision which found that 
the veteran had not presented new and material evidence with 
which to reopen his claim.  The veteran appealed this 
decision to the U.S. Court of Appeals for Veterans Claims.  
In May 2006, a Joint Motion for Remand was entered, which 
requested that the Board's August 2005 decision be vacated 
and returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

During the veteran's February 2005 videoconference hearing, 
the veteran requested that he receive a copy of his claims 
file.  He followed up with a formal, written and signed 
request later in February 2005.  This case was remanded by 
the U.S. Court of Appeals for Veterans Claims (Court) for 
failure to provide a claims file copy.  The Board notes that 
the file contains an April 2005 cover letter from the Board's 
FOIA/Privacy Act Officer, which indicates that the copy was 
made and sent to the veteran at his home address then on 
file.  Unfortunately, a copy of this letter was not included 
in the designation of record (DOR) to the Court, so the 
Office of General Counsel was not aware that the Board had, 
in fact, complied with the veteran's request.  Therefore, 
there was no failure to provide a copy of the veteran's 
claims file.  If the veteran would like another copy of his 
claims file, he may request one from the RO while this case 
is on remand.  The Board reminds the veteran that only one 
copy may be provided free of charge and any subsequent copies 
may be subject to a fee.  See 38 C.F.R. § 1.526.  

However, regardless of the fact that the sole reason for the 
Joint Motion is moot, during the pendency of this appeal, on 
March 31, 2006, the Court issued a decision in the appeal of 
Kent v. Nicholson, 20 Vet. App. 1 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) require VA to notify claimants of the need 
to submit new and material evidence, and the basis of the 
prior denial and what "material" evidence would be in his 
case.

In the present appeal, the veteran was provided with notice 
in February 2002 of what constitutes "new" and "material" 
evidence in general, but no notice was provided regarding the 
basis of the veteran's prior denial and what would 
specifically constitute "material" evidence here.  
Accordingly, the notice is not VCAA compliant as defined in 
Kent.  

The veteran was sent another letter in January 2005 which 
could, perhaps, satisfy the requirements of Kent, but it was 
not followed by a readjudication of the claim, so the 
requirements of Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. 
April 5, 2006), which held, in part, that if complete VCAA 
notice is not provided until after the initial adjudication 
of a claim, it must be followed by a readjudication.  
Therefore, the case must be REMANDED for the following 
action:

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), Kent v. Nicholson, 20 Vet. App. 1 
(2006), and Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), with respect to the 
claim.  The notice should also inform the 
veteran that he should provide VA with 
copies of any evidence relevant to the 
claim that he has in his possession.  Any 
notice given, or action taken thereafter, 
must comply with current, controlling 
legal guidance.  

2.  Then the RO should readjudicate the 
claim.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a SSOC 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

